EXHIBIT 10.2
 
AMENDMENT NO. 1 TO REVOLVING LINE OF CREDIT AGREEMENT
 
This Amendment No. 1 to Revolving Line of Credit Agreement between AEMETIS
INTERNATIONAL INC., (formerly known as “International Biodiesel, Inc.”), a
Nevada corporation (the “Company”) and LAIRD Q. CAGAN ("Lender”) is entered into
October 16, 2012 and effective as of July 1, 2012 (the "Amendment”).
 
RECITALS
 
A. The Company and Lender entered into a certain Revolving Line of Credit
Agreement, dated as of August 17, 2009 (the “Agreement”).  Capitalized terms
used but not defined in this Amendment shall have the meaning given to them in
the Agreement.
 
B. The Company and Lender wish to extend the Agreement to July 1, 2014.
 
C. The Company previously agreed to pay Lender a fee of 5% of the outstanding
balance of the Revolving Line for each one year extension of the Agreement
(“Note Extension Fee”), payable in cash or stock, at the same conversion price
and terms.  A five percent (5%) fee will be incurred by the Company upon the
extension of the maturity date to July 1, 2014.
 
D. The Company and Lender have agreed to a time-to-time right to convert
interest and fees earned on unpaid balance at time of conversion per the terms
in the Subordination Agreement dated October 18, 2010.
 
E. The Company and Lender have agreed that the rate of conversion, should the
fee and accrued interest be paid in stock, (per the Assignment Agreement dated
September 30, 2011), equates to one (1) share of stock at the average 22 day
trailing daily closing price from the date of notice of conversion, plus any
accrued and unpaid interest and fees as of the date of notice of conversion.
 
AGREEMENT
 
I. Amendments.  As of July 1, 2012, the following sections of the Agreement
shall be and hereby are amended as follows:
 
SECTION 2, first paragraph of the Agreement is deleted in its entirety and
amended by inserting the following in its place.
 
2. Lender hereby establishes for a period extending to July 1, 2014 (the
“MATURITY DATE”) a revolving line of credit (the “CREDIT LINE”) for Borrower in
the principal amount of Five Million Dollars ($5,000,000.00) (the "CREDIT
LIMIT”).  In connection herewith, Borrower shall execute and deliver to Lender a
Promissory Note (the “Note”) in the amount of the credit limit and in the form
and content satisfactory to Lender.  All sums advanced on the Credit Line or
pursuant to the terms of this Loan Agreement (each an “ADVANCE”) shall become
part of the principal of said note.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 5 REPAYMENT of the Agreement is deleted in its entirety and amended by
inserting the following in its place:
 
5. REPAYMENT.  Interest shall be paid monthly.  The unpaid principal balance,
together with any accrued interest and other unpaid charges or fees hereunder,
shall be due and payable on the Maturity Date.  All payments shall be made to
the Lender at such place as Lender may, from time to time, designate.  All
payments received hereunder shall be applied first, to any costs or expenses
incurred by Lender in collecting such payment or to any other unpaid charges or
expenses due hereunder; second, to accrued interest; and third, to
principal.  Borrower may prepay principal at any time without penalty. The
conversion right allows for a one-time conversion of interest and fees earned on
unpaid balances for each conversion into stock. Any payments made by the
conversion of interest into stock reduces the amount of interest and fees
convertible in the future by the amount of the payment. Any payments made using
the conversion of interest into stock where the lender otherwise directs the
application of any portion of the conversion to principal, shall reduce the
amount of future interest eligible for conversion by the amount of the otherwise
applied principal portion. 
 
Before any payment is made with respect to interest or the Note Extension Fee,
Borrower shall first receive written confirmation of Lender’s determination of
its decision to receive cash or stock for such amounts.
 
The Note Extension Fee may be paid in cash or by a conversion of the Note
Extension Fee and interest earned on the unpaid balance at time of conversion
into stock, at the option of the Lender.  The rate of conversion should the Note
Extension Fee and interest accrued subsequent to September 30, 2011 be paid in
stock shall be one (1) share of stock at the average 22 day trailing daily
closing price from the date of notice of conversion (“Conversion Price”).
 
The average trailing daily closing price cannot fall below $0.05 per share for
conversion of fees and accrued interest.
 
II.           Agreement in Full Force and Effect as Amended.  Except as
specifically amended, consented and/or waived hereby, the Agreement shall remain
in full force and effect and are hereby ratified and confirmed as so
amended.  Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the
Agreement or any right, power or remedy of Lender, nor constitute a waiver of
any provision of the Agreement or of any default or Event of Default under the
Agreement, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.  This Amendment also shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Lender whether under the Agreement, at law or otherwise.  All references to
the Agreement shall be deemed to mean the Agreement as modified hereby.  This
Amendment shall not constitute a novation or satisfaction and accord of the
Agreement but shall constitute an amendment thereof.  The parties hereto agree
to be bound by the terms and conditions of the Agreement as amended by this
Amendment, as though such terms and conditions were set forth herein.  Each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of similar import shall mean and be a reference to the Agreement as
amended by this Amendment.
 
 
2

--------------------------------------------------------------------------------

 
 
III.           Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile
signature and that it accepts the facsimile signature of each other party.  The
descriptive headings of the various sections of this Amendment are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof.  Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified orally or
by any course of dealing or in any manner other than as provided in the
Agreement.  This Amendment shall be considered part of the Agreement.
 
(C)           This Amendment and the Agreement constitute the final, entire
agreement and understanding between the parties with respect to the subject
matter hereof and thereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements between the parties, and shall be
binding upon and inure to the benefit of the successors and assigns of the
parties hereto and thereto.  There are no unwritten oral agreements between the
parties with respect to the subject matter hereof and thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
This Amendment is executed as of the date stated at the beginning of this
Amendment.
 
 

  Lender:          
 
By:
/s/ Laird Q. Cagan         
Laird Q. Cagan
           
Company:
           
Aemetis International, Inc.
(f/k/a International Biodiesel, Inc.)
            By: /s/ Eric A. McAfee     Name: Eric A. McAfee     Title: Chief
Executive Officer            
Aemetis, Inc.
            By: /s/ Eric A. McAfee     Name: Eric A. McAfee     Title: Chief
Executive Officer  

 
 
 
 
Amendment No. 1 to the Revolving Line of Credit Agreement dated October 16, 2012
and effective as of July 1, 2012
 
 
4 

--------------------------------------------------------------------------------